ALLOWANCE
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Shawn Cage on 08/05/2021
Amend claims as follows:
1. 	(Currently Amended) A gas turbine power plant, comprising: 
a gas turbine including:
a compressor having a compressor inlet and an outer wall disposed radially about an axis of rotation, the compressor inlet having an inner wall concentric with the axis of rotation;
a separating shroud segment formed on a plurality of airfoils of a first compressor stage, the separating shroud segment separating an inner sector and an outer sector about the axis of rotation at the compressor inlet:
a plurality of feed ducts arranged to introduce recirculated oxygen-reduced gas into the inner sector at the compressor inlet, wherein the plurality of feed ducts is arranged as a ring on the inner wall of the compressor inlet:
a combustion chamber following the compressor and receiving at leastthe recirculated oxygen reduced gas from the compressor outlet after being compressed in the compressor: and
a turbine following the combustion chamber, wherein the turbine receives high-pressure cooling gas branched from an extraction point at the outer sector of the compressor, and wherein the recirculated oxygen reduced gas is discharged from the turbine.
4.	(Currently Amended) The gas turbine power plant according to claim 2, wherein the  pieces ofof the plurality of feed ducts extends past a wall of the compressor inlet and terminates in a space of the compressor inlet.
 pieces of at least one feed duct of the plurality of feed ducts terminates at a wall of the compressor inlet.
6.	(Currently Amended) The gas turbine power plant according to claim 4, wherein termination ends of the  pieces of the plurality of feed ducts form a ring about the axis of rotation of the gas turbine.
7.    	(Currently Amended) The gas turbine power plant according to claim 1, wherein outlet ends of the plurality of feed ducts are parallel to a main flow in a direction of the compressor inlet.
8.    	(Currently Amended) The gas turbine power plant according to claim 1, wherein the compressor includes a plurality of guide vanes and a plurality of moving blades comprised of the plurality of airfoils, and wherein the shroud segment is attached to each guide vane of the plurality of guide vanes and each moving blade of the plurality of moving blades to separate a main flow from the inner sector and the outer sector of the compressor inlet.

Allowable Subject Matter
Claims 1, 2 and 4-8 are allowed.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/ARUN GOYAL/Primary Examiner, Art Unit 3741